Exhibit 10.58

 

Form of

 

SECOND AMENDED AND RESTATED

STOCK OPTION GRANT AGREEMENT
(Non-Qualified Stock Option)

 

This Second Amended and Restated Stock Option Grant Agreement (the “Agreement”)
is made effective as of this            day of                               ,
2009 between Neiman Marcus, Inc. (the “Company”) and
                                                   (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan, as amended (the “Plan”);

 

WHEREAS, the Plan provides for the grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

 

WHEREAS, the Company previously granted a Non-Qualified Stock Option to the
Participant pursuant to the Plan evidenced by a Stock Option Grant Agreement
dated as of                               , 20      , that contained both a
Performance Option and a Fair Value Option (the “Original Option”);

 

WHEREAS, the Stock Option Grant Agreement with respect to the Original Option
was amended effective January 1, 2009;

 

WHEREAS, the Stock Option Grant Agreement with respect to the Original Option
was amended and restated effective as of                               , 2009
(the “Amended and Restated Stock Option Grant Agreement”) to reflect the
exchange of the Performance Option and to modify the Expiration Date of both the
Performance Option and the Fair Value Option;

 

WHEREAS, the Fair Market Value of the shares of Common Stock subject to the Fair
Value Option is less than the Exercise Price of the Fair Value Option
immediately prior to the effectiveness of this Agreement;

 

WHEREAS, the Company and the Participant have agreed to cancel the Fair Value
Option as consideration for the grant of a new Fair Value Option as provided
herein; and

 

WHEREAS, the Performance Option shall remain unchanged;

 

NOW, THEREFORE, pursuant to the authority reserved in Section 4.12 of the Plan
and in consideration of the premises and the mutual covenants hereinafter set
forth, the parties hereto hereby agree to amend and restate the Amended and
Restated Stock Option Grant Agreement in its entirety as follows:

 

1.             Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are

 

--------------------------------------------------------------------------------


 

incorporated herein and made part hereof as if stated herein. All capitalized
terms used and not defined herein shall have the meaning given to such terms in
the Plan.

 

2.             Grant of Options.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby restates the
prior grant to the Participant of a Performance Option with respect to
                     shares of Common Stock of the Company and now hereby grants
to the Participant a new Fair Value Option with respect to                     
shares of Common Stock of the Company, such that the total number of shares of
Common Stock of the Company granted to the Participant hereunder as a
Non-Qualified Stock Option is                      shares (the “Option”).

 

3.             Grant Date.  The Grant Date of the Fair Value Option hereby
granted is                               , 2009. The Grant Date of the
Performance Option shall remain                               , 2009.

 

4.             Exercise Price.

 

(a)           The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Fair Value Option is $                    .

 

(b)           The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Performance Option shall be an increasing amount
starting with $                     on the Grant Date and increasing at a 10.00%
compound rate on each anniversary of the Grant Date of such Performance Option
until the earlier to occur of (i) the exercise of the Option, (ii) the fourth
anniversary of the Grant Date of such Performance Option, or (iii) the
occurrence of a Change of Control of the Company; provided, however, that the
Exercise Price shall cease to increase as provided herein on a portion of the
outstanding Performance Option following the sale by the Majority Stockholder of
shares of Common Stock as follows:  the pro rata portion of the Performance
Option held by a Participant with respect to which the Exercise Price shall
cease to increase shall be the portion of the Performance Option that bears the
same ratio to the total Performance Option held by a Participant as the total
number of shares of Common Stock sold by the Majority Stockholder bears to the
total number of shares of Common Stock owned by the Majority Stockholder
immediately prior to such sale.

 

5.             Vesting Date.

 

(a)           The Fair Value Option shall become exercisable as follows:  25% of
the shares underlying such Fair Value Option shall vest and become exercisable
on                               , 2010 and the remaining portion of the Fair
Value Option shall vest and become exercisable in thirty-six (36) equal monthly
installments over the following thirty-six (36) months, beginning on the
one-month anniversary of such date, until 100% of the Fair Value Option is fully
vested and exercisable thereafter, provided that the Participant is still
employed by the Company at such time.

 

(b)           The Performance Option shall become exercisable as follows:  25%
of the shares underlying such Performance Option shall vest and become
exercisable on the first anniversary

 

2

--------------------------------------------------------------------------------


 

of the Grant Date of such Performance Option and the remaining portion of the
Performance Option shall vest and become exercisable in thirty-six (36) equal
monthly installments over the thirty-six (36) months following the first
anniversary of the Grant Date of such Performance Option, beginning on the
one-month anniversary of such first anniversary, until 100% of the Performance
Option is fully vested and exercisable thereafter, provided that the Participant
is still employed by the Company on each such anniversary.

 

6.             Expiration Date.  With respect to the Option or any portion
thereof which has not become exercisable, the Option shall expire on the date
the Participant’s Employment is terminated for any reason, and with respect to
the Option or any portion thereof which has become exercisable, the Option shall
expire (i) 90 days after the Participant’s termination of Employment for reasons
other than Retirement, Cause, death or Disability; (ii) one year after
termination of the Participant’s Employment by reason of Retirement, death or
Disability; (iii) as of the commencement of business on the date the
Participant’s Employment is, or is deemed to have been, terminated for Cause; or
(iv) on                               , 2017, if the Option has not previously
expired for any of the reasons specified above in this Section 6.

 

7.             Certain Rights on a Change of Control.  If (a) a Change of
Control occurs, (b) the surviving corporation following such Change of Control
is an entity for whose stock there is no Public Market, (c) the surviving
corporation assumes the Participant’s outstanding Options in connection with
such Change of Control and such Options convert into options to purchase common
stock or other equity interests of the surviving corporation (the “Assumed
Options”) and (d) the Participant thereafter experiences a Qualifying
Termination at any time prior to the occurrence of an Initial Public Offering of
the surviving corporation, the Participant will be entitled to sell to the
Company or such surviving corporation, within ninety (90) days of such
Qualifying Termination, all or any portion of the Assumed Options that the
Participant had not exercised at the time of such sale and elects to sell to the
Company or such surviving corporation (the “Eligible Assumed Options”), and the
Company or such surviving corporation will be obligated to purchase from the
Participant, in full satisfaction of the Participant’s rights with respect to
such Eligible Assumed Options, all such Eligible Assumed Options, for a price
equal to the aggregate fair market value, as determined in accordance with
Treas. Reg. § 1.409A-1(b)(5)(iv), of the shares of common stock or other equity
interests underlying such Eligible Assumed Options, minus the aggregate exercise
price of such Eligible Assumed Options that such Participant would have been
required to pay in order to exercise such Eligible Assumed Options.

 

8.             Construction of Agreement.  Any provision of this Agreement (or
portion thereof) which is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable. No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company’s forbearance
or failure to take action. It is intended that the Option be exempt from Code
Section 409A, and this Agreement

 

3

--------------------------------------------------------------------------------


 

shall be administered and construed to the fullest extent possible to reflect
and implement such intent.

 

9.             Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of, or acquiescence in, any such
breach or default, or any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

 

10.           Limitation on Transfer.  The Option shall be exercisable only by
the Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the Board
of any proposed Transfer to a Permitted Transferee during the lifetime of the
Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Agreement and shall be entitled to all the rights of the
Participant under the Plan, provided that in respect of any Permitted Transferee
which is a trust or custodianship, the Option shall become exercisable and/or
expire based on the employment and termination of employment of the Participant.
All shares of Common Stock obtained pursuant to the Option granted herein shall
not be transferred except as provided in the Plan and, where applicable, the
Management Stockholders’ Agreement.

 

11.           Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

12.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

13.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to the provisions governing conflict of laws.

 

14.           Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board in respect of the
Plan, this Agreement and the Option shall be final and conclusive. The
Participant further acknowledges that, prior to the existence of a Public

 

4

--------------------------------------------------------------------------------


 

Market, no exercise of the Option or any portion thereof shall be effective
unless and until the Participant has executed the Management Stockholders’
Agreement and the Participant hereby agrees to be bound thereby.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Stockholders’ Agreement
as of the day and year first written above.

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[Participant’s Name]

 

5

--------------------------------------------------------------------------------

 